Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q for the period endedSeptember 30, 2016 of eMedia Group, Inc., a Nevada corporation (the "Company"), as filed with the Securities and Exchange Commission on the date hereof (the "Transition Report"), I, Christian Hedegaard Pedersen, Chief Financial Officer of the Company certify, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Quarterly Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities and Exchange Act of 1934, as amended; and 2. The information contained in this Quarterly Report fairly presents, in all material respects, the financial condition and results of operation of the Company. /s/ Christian Hedegaard Pedersen Christian Hedegaard Pedersen Chief Operating Officer, Principal Financial Officer and Director Date: November 15, 2016
